Citation Nr: 0839870	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for disabilities of the 
left foot, left ankle, left leg and left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
February 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran testified before a decision review officer at a 
hearing held in April 2007 at the Milwaukee RO.  A transcript 
of that hearing is of record.


FINDING OF FACT

The veteran does not have a left leg (including the knee), 
left foot, left ankle, or left hip disability that is the 
result of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a left leg disability 
(including the knee) that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran does not have a left foot disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran does not have a left hip disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

4.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006 and February 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the veteran apprised her of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews of the issues and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided an examination in furtherance of the veteran's 
claims.  No duty to assist was unmet.

II. Background

The veteran contends that her left foot, ankle, leg 
(including the knee) and hip disabilities originated from an 
in-service incident where a heavy mahogany dresser fell on 
her left lower extremity.  She noted that it took two people 
to lift the dresser off her, at which point the paramedics 
were called.  They put her leg in a splint and took her to 
the Moncrief Army Hospital.  The veteran stated that she was 
released from the hospital after a few hours, but was on 
crutches for about three weeks.

The service medical records (SMRs) contain an ambulance 
dispatch report dated in February 1978 noting that the 
veteran had trauma to the leg, and complained of trauma to 
the left foot and pelvis area.  The report stated that a foot 
splint was applied, along with a leg backboard, and noted 
that she was transported to the hospital for examination.  
The diagnosis was soft tissue injury in the ankle.  A 
February 1978 entry from the Moncrief hospital emergency 
room, noted that a dresser had fallen on the veteran's left 
ankle and leg up to the left hip, and noted that most of the 
pain was in the left ankle and left low back region.  The 
examination noted no ankle swelling and stated that left knee 
and ankle motion was normal, and left hip flexion was also 
normal.  X-rays of the sacrum, coccyx, and left ankle were 
normal, and the impression was contusion/soft tissue injury 
to the left ankle and contusion in the left gluteal region.

Additionally, an entry dated in February 1979, noted that the 
veteran presented complaining of pain in both feet.  However, 
on examination, no swelling or crepitus was noted, and x-rays 
taken at the time were negative for pes planus.  (The January 
1979 separation examination had not noted any disabilities 
involving the feet or lower extremities.)

Outpatient treatment records dated from February 2004 through 
April 2006, contain references to left foot and ankle pain, 
and a February 2004 record noted a past medical history of a 
left foot injury in the 1970s when a dresser fell on the 
veteran's foot and noted that it was probably a hair line 
fracture at that time.  It was reported that the veteran had 
had pain on and off.

Additional outpatient treatment records document complaints 
of knee pain, including a September 2004 entry which shows 
that the veteran presented with knee pain, more on the right, 
for a few months; a November 2004 consultation shows that the 
veteran presented complaining of knee pain, and stated that 
she ran for two miles, five times a week, but noted that she 
had to walk after 15 minutes of running due to knee pain.  
Her symptoms included pressure and swelling into the inferior 
aspect of the knee, into the superior patellar region, and 
she noted that the pain traveled along the medial aspect of 
the shin, and tightened into the right hamstrings.  A January 
2005 progress note shows that the veteran complained of knee 
pain in both knees, and noted that the veteran initially 
stated that she thought the knee pain was caused by standing 
on concrete for one year at her job, but now she reported 
pain from 20 years ago when she was moving a dresser in 
service and stated that she now had pain in her left knee.  
The examiner again noted pressure and swelling into the 
inferior aspect of the knee and into the superior patellar 
region.  The veteran stated that the pain was coming from the 
left foot up to the knee.  On examination, the examiner 
observed "decreased knee joint line" on the left lower 
extremity compared to the right lower extremity, and noted a 
lack of hip extension on the left side.  Another entry, dated 
in January 2005, noted a recurring callus with pain in the 
left foot.  The examiner noted a callus at the plantar 
surface of the 5th metatarsal, but noted no tenderness, 
erythema, no open wound and no palpable bony prominence.  
Podiatry consultations dated in May, June, and September of 
2005, noted debrided keratomas on the lateral left foot.

An x-ray of the left foot taken in February 2005 revealed no 
fracture or dislocation and stated that bone density, 
alignment and joint spaces were preserved, and noted that the 
left foot showed no osseous abnormalities.

In August 2008, the veteran was afforded a VA examination for 
evaluation of her left foot, left leg, left ankle, and left 
hip/pelvis, and to provide an opinion as to whether any 
current disabilities were etiologically related to the 
veteran's time spent in the military, including the February 
1978 incident when a dresser fell on her left lower 
extremity.  The findings of this examination will be 
discussed in the analysis section below.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes arthritis.  38 C.F.R. § 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Further, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).

Left Leg (including the left knee)

Here, the August 2008 examination shows evidence of a current 
disability involving the left knee-specifically, 
degenerative joint disease, and also describes diffuse pain 
starting in the foot and extending up the leg into the calf 
and thigh.  See August 2008 VA examination.  Further, as 
noted above, the service medical records document a trauma to 
the left leg in February 1978, when a dresser fell on the 
veteran's left lower extremity (see February 1978 ambulance 
dispatch report and Moncrief emergency room record).  
However, the medical evidence of record does not reveal 
evidence of continuity of symptomatology after this initial 
injury.  Specifically, despite evidence of an in-service 
injury to the left leg in February 1978, after this injury 
occurred, the service medical records do not document any 
follow-up examinations, or additional complaints or treatment 
related to the left leg or knee, and the January 1979 
separation examination did not note any disabilities 
involving the lower extremities.  Further, immediately after 
leaving the military (in March 1979), the veteran filed a 
claim for abdominal problems, but she did not mention any 
left lower extremity problem at that time.  

In fact, outpatient treatment records dated from February 
2004 through April 2006 (over 20 years after discharge) 
contain the first documented post-service medical evidence of 
any sort of left lower extremity disability, specifically 
mentioning complaints of knee pain.  The Board finds that the 
lengthy period after military service without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).

Lastly, based on the evidence of record which shows a lack of 
continuity of symptomatology after the initial injury in 
1978, the August 2008 VA examiner concluded that although the 
veteran had an in-service leg contusion, there was no 
evidence to document an ongoing left leg disability as a 
result of this one time injury.  In summary, the examiner 
explained that there was no documentation of ongoing 
treatment for this condition while in the service, and no 
documentation of ongoing treatment for her condition after 
leaving the service.  Regarding the left knee, although the 
examiner diagnosed the veteran with early degenerative joint 
disease (DJD), because of the lack of evidence showing 
continuity of knee problems after the initial injury, the 
examiner opined that it was unlikely that her current left 
knee disability (DJD) was directly caused by her injury in 
the service.  Finally, there has been no showing of arthritis 
of the knee within a year of the veteran's separation from 
service.  38 C.F.R. § 3.307, 3.309.  In view of the 
foregoing, the Board finds that service connection for a left 
leg disability, including the left knee, is not warranted.

Left foot

Here, the file contains evidence of a current left foot 
disability-specifically, metatarsalgia of the proximal fifth 
metatarsal, which causes pain to radiate up into the calf and 
thigh.  See August 2008 VA examination.  The service medical 
records document a February 1978 in-service trauma to the 
left foot, and note that a foot splint was applied, and the 
SMRs also contain an entry dated in February 1979 noting that 
the veteran presented complaining of foot pain; however, on 
examination, no swelling or crepitus was noted and x-rays 
taken at the time were negative for pes planus.  Despite 
evidence of a current left foot disability and in-service 
injury in 1978, the record does not contain evidence of 
continuity of symptomatology since discharge from service, 
and this weighs against the claim.  Here, the January 1979 
separation examination did not note a disability involving 
the left foot, and the veteran filed a claim in March 1979, 
immediately following discharge, for other medical 
conditions, but did not mention problems with her left foot 
at that time.  In fact, the first evidence of a specific 
disability involving the left foot is not until a January 
2005 entry (again over 25 years after discharge) noted a 
recurring callus with pain in the left foot.  Outpatient 
treatment entries dated in 2004 noted left foot pain but did 
not document a specific disability.  Lastly, regarding a 
nexus to service, the August 2008 examiner opined that it was 
less likely than not that the one-time in-service contusion 
to the veteran's left lower extremity directly caused or 
permanently aggravated her current left foot disability.  The 
examiner explained that there was no documentation of ongoing 
care while in service for pain localized to this area, and 
there was also no documentation of ongoing care for over 20 
years after the veteran left military service.  Specifically, 
the examiner noted that there were no medical records 
documenting treatment for a left foot disability between the 
time she left service in 1979 and her initial evaluation in 
February 2004.  Further, the examiner stated that x-rays 
taken at the time of the August 2008 examination did not 
reveal any evidence of an old fracture/trauma to this area, 
and that x-rays of the left foot were normal.  There is no 
other medical opinion of record which contradicts this 
examiner's findings.

Based on the above analysis, which shows a lack of continuity 
of symptomatology since the in-service injury, and a negative 
nexus opinion, the Board finds that service connection for a 
left foot disability is not warranted.

Left ankle and left hip

Here, the veteran has been diagnosed with early degenerative 
joint disease (DJD) of the left hip, and although the 
examiner did not find a more specific diagnosis, examination 
of the left ankle showed reduced range of motion.  (See 
August 2008 examination which noted 10 degrees of 
dorsiflexion (20 is normal) and 40 degrees of plantar flexion 
(45 is normal)).  As discussed above, the service medical 
records show a February 1978 injury to the left lower 
extremity, when a dresser fell on the veteran's left ankle 
and leg up to the left hip, and a hospital report included a 
diagnosis of a soft tissue injury in the ankle.  However, a 
hospital emergency room report prepared shortly after the 
injury, noted that there was no ankle swelling and that ankle 
motion was normal, and an x-ray taken at the time was normal.  
Despite evidence of current disabilities-DJD of the left 
hip, and a reduced range of ankle motion (assuming that this 
amount of limitation of motion is considered a disability), 
the record does not show evidence of continuity of 
symptomatology since the February 1978 injury up until the 
present.  Specifically, after the initial injury, the service 
medical records did not document any follow-up complaints or 
treatment, and the discharge examination did not mention a 
left ankle or hip problem.  Further, as noted above, although 
the veteran filed a claim for abdominal problems in March 
1979, she did not mention left ankle or hip disabilities at 
that time.  Outpatient treatment records dated from February 
2004 through April 2006 reference ankle pain, but do not 
specifically mention evidence of a left ankle or left hip 
disability.  The first evidence of a specific left hip 
disability (DJD) and reduced ankle motion, is not until the 
August 2008 examination, over 25 years after discharge.  The 
Board finds that the lengthy period after military service 
without treatment is evidence that there has not been any 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(it is proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).

Lastly, the August 2008 examiner opined that it was less 
likely than not that her current left hip disability was 
directly caused or permanently aggravated by the one-time 
contusion to the left lower extremity.  Although the examiner 
did not offer a specific nexus opinion in reference to the 
left ankle, the Board finds that the August 2008 examiner 
clearly explained the lack of continuity of symptomatology of 
an ankle disability since the in-service injury.  
Specifically, the 2008 examiner noted that there was no 
mention of a left ankle or hip problem on the discharge 
examination, and no indication of an ongoing problem in 
either joint after discharge, stating that the veteran had 
not had surgery on her left ankle or hip, and had not had 
injections in either of these joints, and had not seen a 
medical specialist to treat either of these joints.  Finally, 
there has been no showing of arthritis of the hip within a 
year of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  As such, the Board finds that the lack of a 
clear current diagnosis for the left ankle, as well as the 
lack of continuity of symptomatology of a left hip or left 
ankle disability since the initial in-service injury, 
constitutes sufficient evidence to conclude that service 
connection for left ankle and left hip disabilities is not 
warranted.

In conclusion, although the service medical records document 
an in-service injury to the veteran's left lower extremity, 
the evidence of record does not document continuity of 
symptomatology after the initial injury for any of the 
aforementioned disabilities, and the August 2008 examiner 
opined that currently shown disability is not etiologically 
related to the in-service injury.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for disability of the left 
foot, left ankle, left leg or left hip is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


